Citation Nr: 1629990	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of total temporary rating beyond July 1, 2012 for convalescence following right shoulder arthroscopy on April 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1982 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which provided a temporary total (100 percent) evaluation for the Veteran's service-connected right shoulder disability from April 3, 2012 to June 30, 2012.

The Veteran and his wife testified before the undersigned Veteran's Law Judge (VLJ) in April 2016.  A transcript of the hearing is contained in the record. 

The issue of entitlement to an increased rating for the Veteran's right shoulder disability has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that a September 2014 rating decision indicated that a decision would not be made on the Veteran's claim for an increased rating for his right shoulder disability because that issue was currently on appeal.  However, this is incorrect as the Veteran's period of convalescence is on appeal.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his right shoulder surgery necessitated convalescence of four months based on his testimony that he used a sling for immobilization through August 2012.

2.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran's right shoulder surgery necessitated convalescence beyond four months; and the surgery did not result in severe postoperative residuals or immobilization by a cast.


CONCLUSIONS OF LAW

1.  An extension of temporary total rating for convalescence to August 31, 2012, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Codes 5201-5203 (2015).

2.  An extension of temporary total rating for convalescence beyond August 31, 2012 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Codes 5201-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Veteran's private treatment records are contained in the record, including records regarding his surgery and the therapy he received thereafter.  Additionally the Veteran was afforded a VA examination in October 2012, roughly six months after his surgery, and in April 2013 and September 2014.  The examination reports included an assessment of the severity of the right shoulder, to include range of motion testing.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim addressed in this decision, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Temporary Total

As noted above, the Veteran underwent arthroscopic rotator cuff repair on April 3, 2012.

Private treatment records following his surgery included an April 17, 2012 record where his sutures were removed and he was given instructions concerning working on his passive range of motion.  On May 7, 2012, the Veteran was 5 weeks post-surgery.  He was having quite a bit of pain (8 out of 10).  He reported he had been working on his passive motion but he was stiff.  He had forward flexion to about 90 or 100 degrees and external rotation to 30 degree.  He was encouraged to continue working on his range of motion.  It was "too early to start strengthening."  On May 22, 2012, the Veteran came in wearing a sling, and he was told he could start weaning himself off the sling now.  He had very limited range of motion passively.  He elevated to about 100 degrees, with external rotation to about 45 degrees.  His scapular mobility was about half the normal range.  "He is accomplishing self-care ADLs with his nondominant left upper extremity."  By May 31, 2012, the Veteran's scapular mobility was noted to be "actually pretty good," at "about full range."  He had elevation to 160 degrees actively and passively to about 170 degrees.  His external rotation was to 55 degrees.  He was "slowly progressing himself."  The private treatment provider noted the Veteran's progress was slower than anticipated but he was making progress.  

By June 7, 2012, the Veteran was able to elevate his arm to 165 degrees and externally rotate to 90 degrees.  His strength in the rotator cuff was about 3+/5.  "Overall, he is making good gains.  Pain is minimal."  On June 22, 2012, his elevation was to 155 degrees actively and passively to about 175 degrees.  He was allowed to then start working on strengthening.  
On July 3, 2012, he had 155 degrees of elevation and 90 degrees of external rotation.  This was about a 20-30 degree improvement.  "He continues to advance himself nicely with all aspects of self-care ADLs and functional use."  His pain remained his biggest problem.  

On July 11, 2012, the Veteran reported a lot of pain regarding his right shoulder to his private care provider.  "He is very sporadic and very inconsistent with his pain complaint.  Despite this, he has excellent range of motion at the glenohumeral, as well as the scapulothoracic joint."  He was treated with heat modalities and they did some gentle range of motion.  It was noted that the treatment provider "let him go because there is not much more we offer to him.  He complains heavily of pain and really does not seem to be overcome in some of this pain issue with the right shoulder."  On August 6, 2012, the Veteran stated that sometimes his shoulder was okay and sometimes it is sore.  He rated his pain as an 8 out of 10.  On examination, he had forward flexion to 150 degrees and external rotation to 30 degrees actively.  

On October 4, 2012, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted the Veteran underwent arthroscopic surgery on April 3, 2012.  The Veteran stated he did not attend physical therapy because it aggravated his shoulder.  The Veteran had flexion and abduction to 5 degrees, with objective painful motion throughout.  The Veteran was unable to perform repeat testing due to a "totally frozen shoulder."  The functional impact section of the examination report found that the Veteran was unable to lift with his right shoulder.  

Private treatment records from October 8, 2012 noted that the Veteran was doing "reasonably well, but he still has pain."  He rated his pain as an 8 out of 10.  He reported pain with elevation and internal and external rotation to the shoulder.  The Veteran "can probably go to 120 [degrees flexion], externally rotates 30 [degrees].  He was scheduled to restart occupational therapy.  

By January 2013, the Veteran could elevate his arm to 150 or 160 degrees and externally rotate to at least 45 degrees.

In April 2013, the Veteran was afforded a VA examination.  The Veteran was noted to have undergone occupational therapy after his April 2012 surgery, but he stated his shoulder remained stiff and painful and he needed more therapy.  On examination, he had shoulder flexion to 110 degrees, with evidence of painful motion at 110 degrees.  He had abduction to 115 degrees.  He was able to complete repeat range of motion testings, and his range of motion did not change.  He had 4 out of 5 (active movement against some resistance) muscle strength of his right shoulder abduction and flexion.  He had a positive Hawkin's impingement, cross-body adduction, and empty-can tests on the right.  

In April 2013, the Veteran's private physician provided a statement.  Dr. W.P.H. noted the Veteran underwent a rotator cuff repair of that torn supraspinatus tendon.  Dr. W.P.H. noted that the Veteran had been rehabilitating and improving, but he was "not back to normal yet.  He still rates his pain at sometimes a 7 or 8/10, although his motion has gotten a lot better here recently."  

In June 2013, the Veteran stated that he felt he was entitled to a longer period of temporary total rating for convalescence because he was "still under [his] doctor's care."

An October 29, 2013 private record noted that the Veteran was discharged from occupational therapy.  He had extensive rehabilitation following surgery, and "at times he has come in showing that he has got excellent range of motion, minimal pain and good function.  However, on other occasions he comes in complaining heavily of pain and has a lot of dysfunction and is not really progressing.  It is hard to really read exactly how he is functioning."  The Veteran reported he could complete all aspects of his self-care and activities of daily living.  He had right shoulder elevation to 160 degrees external rotation to 75 degrees and internal rotation to 45 degrees.  He had scapular mobility to about full range in all planes.  "Again he has heavy pain complaints constantly and he is no longer working."  

A November 2013 private treatment record noted the Veteran continued to complain of discomfort in his shoulder and trouble with internal and external rotation.  "He is now over a year from his injury and repair and has not made a lot of progress."  He was given prescription narcotics.  Although in November he could elevate to 150 degrees, by December the physician could only "coax him up to maybe elevate to about 100 [degrees.]"  His MRI, however, "looks excellent."  He had full musculotendinous insertion attached to the tuberosity and "good thick muscle without any significant atrophy."  

At the April 2016 Board hearing, the Veteran stated that he continued to use a sling for his right arm through July and August 2012.  He stated that during that time he needed help getting dressed because he could not use his arm.  His wife stated that it was "almost a year before he was able to use his arm 100 percent.  They had him going to physical therapy, and trying to get motion back into his arm."  She stated she helped him with everyday tasks like bathing, helping him with his hair, helping him shave "for a long time" because he could not move his arm.  She noted the Veteran is right-handed, so with his right arm in a sling, he could not do everyday tasks.  She testified that it was "about six months after the surgery before he was actually able to do every day physical" activities, like doing his hair, shaving, and everything.  

The Veteran reported he submitted a statement from Dr. W.P.H. in 2013 where he stated that the Veteran was "not back to normal yet."  The Veteran had regained motion, but his pain level remained high.  The Veteran then stated that for a year and a half he continued to have problems with his right arm.  He indicated that he was "supposed to be going to therapy" but that the physical therapy was in a different hospital and he "just never went back."  When questioned by the VLJ, the Veteran's wife stated that the Veteran's right arm was placed in a sling right after his surgery.  At the end of July, the doctors took the Veteran "out of the sling, but he was still wearing the sling off and on for the six months after that."  She stated he could not lift his shoulder up above his waist and he could not lift his arm to do his hair or shave due to pain.  The Veteran indicated he was allowed, by physicians, to wear the sling "a little while longer" because he had trouble holding his arm up.  The sling alleviated his pain.  The Veteran stated he felt that his convalescence period should have extended to November.  He stated that in November, "when [he] didn't have no other choice" he started using his arm for "stuff."  He stated that his arm was still not as it was prior to the surgery.  
Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

Here, the Veteran's surgery was on April 3, 2012.  He was granted two months of temporary total convalescence (starting from the first day of the month following surgery May 1, 2012).  Resolving reasonable doubt in the Veteran's favor, he is entitled to four months of temporary total convalescence, which would take his total time from April 3, 2012 to August 31, 2012.  His 30 percent rating for his service-connected right shoulder disability would begin on September 1, 2012.  The Veteran continued to have pain, intermittent dips in range of motion, and he has testified to the use of an immobilization sling through August 2012.  The Board observes that the Veteran's wife testified that "at the end of July, they took him out of the sling, but he was still wearing the sling off and on for the six months after that.  Although the Veteran wore the sling on and off for approximately six months after his surgery, the fact that he wore it intermittently does not show "therapeutic immobilization of one major joint" per 38 C.F.R. § 4.40(a)(2).  If therapeutic immobilization was required, his physicians would not have released him from use of the sling at the end of July.  There is no indication in the medical records that he was required to use a sling after July 1, 2012.  However, as the Veteran testified he continued to wear the sling through August 2012, the Board will afford him the benefit of the doubt and grant an extension.  This provides the Veteran with the initial three months that may be granted under 38 C.F.R. § 4.30(a), and an additional extension of one month under 38 C.F.R. § 4.30(b).

Based on the record, the Board does not find that additional periods of convalescence are shown in the record.  The Board notes that 38 C.F.R. § 4.71, Plate I shows that forward elevation of the shoulder goes to 180 degrees, with 90 degrees being shoulder height.  Shoulder abduction goes to 180 degrees, with 90 degrees being shoulder height.  Diagnostic Code 5201 provides a maximum 40 percent rating for the major shoulder with limitation of motion to 25 degrees from the side.  

As shown in the private treatment records above, the Veteran had regained some motion of his right shoulder within five weeks of surgery.  He had his sutures removed within two weeks.  After 8 weeks he was told to start weaning himself off of the sling he was using and has noted to be "accomplishing self-care" and activities with daily living with his left hand.  By June 2012, the Veteran was noted to have a good range of motion of his right shoulder, and that pain remained his "biggest problem."  The private treatment records from 2013 note that the Veteran had somewhat drastic changes in his functionality from day to day-with excellent range of motion and minimal pain some days, and other's complaining of a lot of pain and a lot of dysfunction.  The private occupational therapist noted that it was difficult to know what the exact level of the Veteran's functioning.  This disparity is most apparent in the October 2012 VA examination, where the Veteran was noted to have movement of only 5 degrees elevation and abduction, and a "totally frozen shoulder," but four days later the Veteran was able to elevate his arm to 120 degrees during his private treatment.
The record does not show that the Veteran's right shoulder surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, the necessity for house confinement, or immobilization by a cast.  Although there are indications in the record that the Veteran was not working, there are no notes from physicians regarding his inability to work.  The statements provided by his treating physician indicate that the Veteran continued to have pain, and he continued to not be "back to normal."  And the Veteran has argued he should be entitled to convalescence for as long as he is followed by a treating physician.  The ratings for convalescence are not provided for the duration of a veteran's care by a physician following surgery or until a veteran's functionality has returned to normal.  Notably, the Veteran's shoulder prior to his surgery had a similar level of pain (8 out of 10) and a similar loss of motion.

In sum, although the record shows that the Veteran's right shoulder required a period of four months of convalescence after his surgery.  Thereafter, he regained a significant range of motion of his right arm and no longer necessitated a sling for immobilization.  Consequently, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total rating following right shoulder surgery under 38 C.F.R. § 4.30 beyond August 31, 2012.


ORDER

An extension of temporary total rating for convalescence, following right shoulder arthroscopy, to August 31, 2012 is granted.

An extension of temporary total rating for convalescence, following right shoulder arthroscopy, beyond August 31, 2012 is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


